Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nathan et al. (US Pub. No. 2010/0039458 A1) shows a display system including a display array (Fig. 1 and paras. 47 – 50), the display system comprising: a pixel circuit 200 of the display array for being programmed according to programming information, during a programming cycle, and driven to emit light according to the programming information, during an emission cycle (Fig. 1 and paras. 56 and 57), the pixel circuit comprising: a light emitting device OLED 10 for emitting light during the emission cycle (Fig. 1 and paras. 46, 56 and 57), a driving transistor 14 for conveying current through the light emitting device during the emission cycle (Fig. 1 and para. 57), a storage capacitor 12 for being charged with a voltage based at least in part on the programming information, during the programming cycle (Fig. 1 and paras. 55 – 57), and a driver for programming the pixel circuit via a data line by charging the storage capacitor according to the programming information (paras. 53 – 56);  and a controller for operating the driver (para. 143).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 

	The prior art of record does not show this configuration, therefore claim 34 is allowable.
		Claims 35 – 45 are allowable at least by virtue of their dependence on claim 34.  
		Claim 46 recites similarly allowable subject matter as that of claim 34, and therefore is allowable for the reasons above. 
		Claims 47 – 57 are allowable at least by virtue of their dependence on claim 46.  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/CARL ADAMS/
Examiner, Art Unit 2627